Marshall, Judge.
The juvenile court’s adjudication of the appellant’s delinquency based on three separate break-ins, each constituting burglary, is authorized by the evidence. As to one burglary, the appellant, his brother and a companion were seen on a road approximately 100 feet from a burglarized residence two or three minutes after the resident had returned there. The resident found within the residence food and milk, which had been taken out of his refrigerator, which were so cold as to evidence their removal only about ten minutes before his arrival. Items stolen from this residence were later found behind a tent on the premises of the appellant’s home. As to the second burglary, liquor and other items were stolen from a second residence. The liquor was found inside a third residence, where the appellant and his companions were arrested by a stake-out team after being observed entering and leaving it. Other items stolen from the second residence as well as items stolen from the third residence (constituting the third burglary) were also found at the appellant’s home.
The appellant contends that the circumstantial evidence did not exclude the "reasonable” hypothesis that his brother had stolen all of the items. " 'In making a determination of whether any other reasonable hypothesis exists, the defendant’s explanation must be taken into consideration insofar as it is consistent with the circumstantial evidence properly admitted.’ . . 'All that the law requires is that the evidence be such as to justify the inference, beyond a reasonable doubt, that the *848... act has been committed.’ ” Townsend v. State, 127 Ga. App. 797, 799 (2) (195 SE2d 474) (1972) and cits. The appellant’s explanation was inconsistent with the circumstantial evidence hereinabove stated, as well as the testimony of his brother admitting having stolen some, but not all of the items, and denying knowledge of how the remainder of the items had come to be at their home.
Submitted March 3, 1977
Decided April 5, 1977.
Brannon, Brannon, Thompson & Fox, William S. Hardman, for appellant.
Jeff Wayne, District Attorney, Greer, Deal, Birch, Orr & Jarrard, John R. Cleveland, R. Thomas Jarrard, for appellee.

Judgment affirmed.


Been, P. J., and Webb, J., concur.